EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Morris on 09/07/2021.

The application has been amended as follows: 
10. (Currently Amended)  A cutting belt, comprising:
a plurality of cable segments including a first cable segment and a second cable segment;
a plurality of cutting segments positioned on the plurality of cable segments;
wherein the first cable segment defines a first loop and the second cable segment defines a second loop;
wherein the first loop includes a first perimeter length and the second loop includes a second perimeter length;
wherein the first perimeter length of the first loop is shorter than the second perimeter length of the second loop;
wherein the first cable segment has strands twisted in a first direction;
wherein the second cable segment has strands twisted in a second direction; and
wherein the first direction and the second direction are opposite one another; 
wherein the first and second cable segments extend through an opening in at least one cutting segment.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: During the prosecution of the claimed invention the limitations “the plurality of cable segments including a first cable segment and a second cable segment; and wherien the first cable segment is positioned radially outward of the second cable segment, relative to a central opening defined by the closed loop; wherien the first cable segment is positioned radially outward of the second cable segment, relative to the central opening defined by the closed loop, along at least 70% of the length of the main body; and wherien the first and second cable segmetns extend through an opening in at least one cutting segment” fails to render the claimed invention obvious or anticipated in light of the prior art in record. For instance, JP3108511 discloses a cutting belt having a first and second cable segments 2 and 3 which pass through respective openings in cutting segments 1 however ‘8511 fails to disclose the first and second cable segments passing through an opening or in another words the same opening. Further search and consideration has failed to result in possible prior art that would render the claimed invention obvious or anticipated.  Therefore for the reasons above claim limitations of claims 1,3-10, 12-15, and 20-26  have been considered to have allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723